

113 HR 3119 IH: Health Information Privacy Protection Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3119IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Paulsen (for himself, Mr. Lance, Mr. Reed, and Mr. Kline) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit enrollment under Health Care Exchange plans until privacy protections are certified as being in place, and for other purposes.1.Short titleThis Act may be cited as the Health Information Privacy Protection Act of 2013.2.Prohibiting enrollment under an Exchange plan unless privacy protections in placeNotwithstanding any other provision of law, no individual may be enrolled in a qualified health plan offered in a State through an Exchange under part 2 of subtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18031 et seq.) until the date the State certifies to the Secretary of Health and Human Services and the Secretary certifies to Congress that there are standards and a process in place in the State to protect the personal information (including Social Security numbers and financial information) of individuals being enrolled through the Exchange.